The recently concluded
High-level Plenary Meeting has rekindled the hopes
and aspirations of humanity for enduring peace,
security and development. The outcome document
(resolution 60/1) is a testimony to our shared vision,
collective wisdom and renewed commitment to global
partnership to address the most pressing challenges of
the twenty-first century. The commitments to eradicate
poverty, to resolutely fight against terrorism and to
bring about the timely reform of the United Nations as
the pivot of multilateralism, can be achieved and
translated into action only by our working together.
The outcome document has reaffirmed the
world’s topmost priority — combating terrorism — as
the most pressing global issue. Terrorism is not just the
problem of a few countries; it is a threat to world peace
and stability. In today’s interconnected and interlinked
world, terrorism does not remained confined within
geographical borders. Its reverberations have been felt
far and wide. As every act of terrorism defies basic
human values, we must deal it with resolutely, firmly
and comprehensively, without double standards or
selective interpretations.
As a country that has been suffering from
senseless and brutal terrorism for a decade, Nepal
unequivocally condemns terrorism in all its forms and
manifestations and supports the early conclusion of a
comprehensive convention against international
terrorism.
14

His Majesty the King’s commitment to multiparty
democracy is unflinching and total. His Majesty is
determined to re-energize multiparty democratic
institutions by restoring sustainable peace and making
democracy meaningful, mature, cultured and refined.
To that end, we will be holding municipal elections by
April 2006, to be followed by national parliamentary
elections within two years. That will be an important
step forward in re-energizing our democratic
institutions through free and fair elections. I urge the
countries and organizations which support democracy
to come forward and help us to conduct free and fair
elections. His Majesty’s Government is ready to
welcome international observers for the elections.
Democracy has been sustained not only as a system of
governance but also as a way of life in all parts of the
world.
The beauty of our planet lies in its diversity. We
reaffirm the acknowledgement in paragraph 135 of the
outcome document that, while democracies share
common features, there is no single model of
democracy. Sovereign countries and peoples must be
allowed to have every right to choose the system of
democratic governance that is suitable to their needs
and aspirations.
His Majesty King Gyanendra Bir Bikram Shah
Dev recently stated that the use of force alone is not a
solution, and that the solution rather lies in talks. We
are convinced that lasting peace can be achieved only
through dialogue based on trust and confidence. But
any overture must be credible and sincere enough to
dispel all doubts and suspicions surrounding it. This is
our principled position: to work with all constitutional
forces in efforts towards establishing durable peace and
stability in our country.
His Majesty’s Government has initiated
programmes to alleviate the plight of people suffering
as a result of conflict. The Government has accorded
top priority to implementing programmes for broad-
based economic growth, social inclusion, anti-
corruption efforts and the speedy delivery of essential
services to needy people. Special relief package
programmes are being carried in an integrated manner
to the areas hit by conflict; these include food, shelter,
health, education and the rehabilitation of persons
internally displaced due to terrorist violence.
International peace and security can be
maintained only in an atmosphere of mutual
understanding, trust and confidence. Nepal has always
stressed that the international community must make
genuine efforts for the general and complete
disarmament of all weapons of mass destruction,
including biological, chemical, nuclear and
radiological weapons, in a time-bound manner.
However, the proliferation of weapons of mass
destruction and slow progress in global disarmament
negotiations have weakened hopes for a safer and more
secure world.
We firmly believe that regional mechanisms,
including the establishment of United Nations regional
centres for peace and disarmament in various parts of
the world, can make a significant contribution to global
disarmament efforts by enhancing confidence-building.
Our commitment is reflected in Nepal’s ardent desire
to relocate the United Nations Regional Centre for
Peace and Disarmament in Asia and the Pacific to
Kathmandu at the earliest possible date and to
continuously pursue the Kathmandu process as a part
of the world disarmament campaign.
The role of the United Nations in peacekeeping,
peacemaking and post-conflict peacebuilding has
assumed great significance over the years. Nepal has
been continuously participating in United Nations
peacekeeping operations since 1958 and has already
contributed more than 50,000 peacekeepers to 29
United Nations peacekeeping missions. With its current
deployment of around 3,500 peacekeepers in 13
peacekeeping missions, Nepal ranks among the top five
countries contributing troops to the United Nations
peacekeeping missions. The sacrifice of the lives of 54
Nepali peacekeepers in the service of humanity in
difficult conflict zones around the world stands as
testimony to their dedication to the cause of world
peace.
Nepalese Blue Helmets have earned international
repute for their dedication, discipline, impartiality and
professionalism in the discharge of their duties. This is
reflected in the inclusion of a Nepali peacekeeper in
the United Nations team that went to Stockholm to
receive the Nobel Peace Prize, and in the several
excellent honours and awards that have been accorded
to them, the most recent being in the Central African
State of Burundi. Over the years, our peacekeepers
have also been involved in peacebuilding,
reconstruction and rehabilitation exercises in various
United Nations missions.
15

Nepal welcomes the establishment of a
Peacebuilding Commission as an intergovernmental
advisory body. This, we believe, will be instrumental to
United Nations efforts in effecting sustained recovery
and reconstruction and will provide guidance and
assistance in laying the foundation for lasting peace in
countries emerging from conflict. The Commission’s
mission, objectives and goals should be clearly
defined; there should be equitable representation from
among the troop-contributing countries; and the
Commission should be adequately funded.
Nepal is unswervingly committed to the
principles and purposes of the United Nations Charter
and its contribution to the maintenance of international
peace and security. After almost two decades, Nepal is
seeking non-permanent membership of the Security
Council for the period 2007-2008; we have an earnest
desire to contribute to the Council in its important role
in the maintenance of international peace and security.
I take this opportunity to renew our appeal to Member
States for their invaluable support to Nepal in the
elections slated for next year.
Nepal is fully committed to the protection and
promotion of human rights. We view all human rights
as universal, indivisible and interdependent. I wish to
reiterate His Majesty’s Government’s commitment to
the implementation of human rights instruments and
international humanitarian law through the
strengthening of national human rights institutions and
through full cooperation with United Nations human
rights mechanisms. The human rights situation in
Nepal needs to be properly understood in the context of
the unabated violence perpetrated by the terrorists. The
tendency to equate the constitutional duty of the
Government to protect the lives and property of
ordinary citizens with that of the dreadful acts of the
terrorists needs to be corrected. The terrorists have
exceeded all norms and values by resorting to the most
heinous acts of violence, indiscriminate killings, the
maiming and abduction of innocent civilians,
kidnapping and the forceful recruitment of children as
soldiers and extortion and intimidation of the civilian
population.
We have been providing asylum to more than
100,000 Bhutanese refugees on humanitarian grounds
for a decade and a half. His Majesty’s Government has
shown its honesty and sincerity and has walked the
extra mile for the solution of the refugee problem
through a bilateral process. We strongly believe that
sincere implementation of bilateral agreements will
lead to a lasting solution of the problem. We believe
that a lasting solution to the refugee problem will have
a salutary impact on Nepal-Bhutan relations, which
emanate from monarchical cultures.
Nepal’s peace and stability have a great bearing
not only on its own people but also on its neighbours
and on South Asia and beyond. A stable, peaceful and
prosperous Nepal, small in size but strategically
located, can greatly contribute to maintaining
sustainable peace, stability and prosperity in the region
and beyond.
The world has seen that peace and stability in the
world community cannot be guaranteed without the
peace, stability and prosperity of smaller and
vulnerable States. Therefore, the international
community must come forward to help countries with
special needs, such as least developed and landlocked
developing countries, to help them achieve peace,
stability and prosperity. The new international financial
and development architecture should, therefore,
address the legitimate interests and aspirations of those
countries.
We call upon the developed countries to augment
the level of official development assistance (ODA) and
to provide better market access, increased foreign
direct investment and substantial debt relief measures
to alleviate the hardships of developing countries,
especially the least developed and the landlocked ones.
We urge the international community to come forward
with technical assistance to meet the special needs of
the small, landlocked and fragile States with special
challenges emanating from terrorism and natural
disasters.
Nepal’s location between the two fastest-growing
economies — India and China — provides us with
tremendous opportunities for economic growth and
development. We have proposed Nepal as a transit
point between our two neighbours, acting as a bridge
between them to realize their full economic potential.
Nepal firmly believes that only a strengthened
and revitalized United Nations can address the
multitude of challenges of the contemporary world.
Timely reform and necessary restructuring of the
United Nations, preserving and promoting the
centrality and sanctity of the principles and purposes
enshrined in the Charter, are needed to make the world
body more robust and vibrant. Nepal has always looked
16

to the United Nations as a torchbearer for peace,
security and the dignity of nations. It is also our firm
view that United Nations reform should give more
emphasis to strengthening the Organization’s role in
promoting international cooperation for the economic
and social development of Member States, particularly
the developing countries.
Nepal has consistently supported the reform of
the Security Council, including its method of work, to
make it more representative, transparent and
accountable, in order to reflect present-day realities.
We have also maintained that the General Assembly, as
the principal deliberative organ of the United Nations,
needs to be further strengthened.
The six-decade-long journey of the United
Nations has been arduous and at times even
tumultuous. It has seen high expectations, deep
frustration and the harsh realities of realpolitik but has
never floundered or wavered from its noble objectives.
This year marks the fiftieth year of Nepal’s
membership of the United Nations. Since we joined the
United Nations, on 14 December 1955, Nepal has
cherished its association with the world body and has
played an active role in its activities. The Nepali
people are proud of their association with the world
body and are celebrating the occasion in a special way
befitting its significance. Nepal acknowledges its
sincere appreciation of the United Nations and its
various specialized agencies for their most valuable
contribution to our socio-economic development
endeavours.
We reaffirm our solemn pledge to the Charter of
the United Nations and renew our unwavering
commitment to make the Organization more equitable,
credible and relevant to face effectively the challenges
of the twenty-first century.